EXHIBIT GUARANTEE FEE, INDEMNIFICATION, AND SECURITY AGREEMENT This GUARANTEE FEE AND INDEMNIFICATION AGREEMENT (as amended from time to time, this "Agreement"), dated as of July , 2008, is made and entered into by and between GLOBAL DIVERSIFIED INDUSTRIES, INC., a corporation organized and existing under the laws of the State of Nevada (the "GDIV"), GLOBAL MODULAR, INC., a corporation organized and existing under the laws of the State of Nevada (“GMI”), LUTREX ENTERPRISES, INC., a corporation organized and existing under thelaws of the State of California (individually, “LUTREX”, and collectively with GDIV and GMI, the “Companies”), and REBECCA MANANDIC, an individual, and JOSEPH SALMERI, an individual (individually, a“Guarantor” and collectively, the “Guarantors”). W I T N E S S E T H: WHEREAS, the Companies have obtained, from time to time, certain performance and surety bonds and other third party loans in the aggregate maximum principal amount of up to $10,000,000 Dollars (the "Obligations"); and WHEREAS, to provide additional credit support to the Bank for the payment of the Obligations, the Guarantors have, from time to time, guaranteed repayment of the
